Name: Council Regulation (EEC) No 1370/90 of 21 May 1990 amending Regulation (EEC) No 2592/79 laying down rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  oil industry
 Date Published: nan

 24. 5 . 90 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1370/90 of 21 May 1990 amending Regulation (EEC) No 2592/79 laying down rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Council, by means of Regulation (EEC) No 1893/79 ('), as last amended by Regulation (EEC) No 4152/88 (2), which expires on 31 December 1991 , intro ­ duced registration for crude oil and/or petroleum product imports in the Community ; Whereas the Council , by means of Regulation (EEC) No 2592/79 (3), as last amended by Regulation (EEC) No 4152/88, which also expires on 31 December 1991 , laid down the rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas the Member States and the Commission must be kept regularly informed of crude oil supply costs ; Whereas it is necessary to adapt the reporting require ­ ments provided for pursuant to Regulation (EEC) No 2592/79 to accord with the trading conditions prevailing in international oil markets, to relieve operators of the obligation to report certain data no longer indispensable to analysing the supply costs of the Community and, as far as possible, to bring reporting requirements into line with those of national administrations and international organizations, 1 . Article 2 is replaced by the following : 'Article 2 ' For the purposes of Article 1 of Regulation (EEC) No 1893/79, the characteristics of each import of crude oil into a Member State shall include :  the designation of the crude oil, including the API gravity,  the quantity in barrels,  the cif price paid per barrel.' 2. Article 4 is replaced by the following : Article 4 The information which Member States are obliged to communicate to the Commission pursuant to Article 2 of Regulation (EEC) No 1893/79 shall be forwarded within one month of the end of each month referred to in Article 3 of this Regulation. This information shall consist, for each type of crude oil, of an aggrega ­ tion of the data which the Member States receive from persons and undertakings . For each type of crude oil, the information shall comprise :  the designation of the crude oil, including the average API gravity,  the quantity in barrels,  the average cif price,  the number of companies reporting.'HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2592/79 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 220, 30 . 8 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1988 , p. 7. M OJ No L 297, 24 . 11 . 1979, p . 1 . 24. 5 . 90No L 133/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1990 . For the Council The President R. MOLLOY